                                MINUTE ORDER


 CASE NUMBER:            CIVIL NO. 19-00417-LEK-WRP
 CASE NAME:              Alfred Spinney Keliihuluhulu: Kanaka-Maoli Hawaiian vs.
                         Norman A. Keanaaina et al.,


      JUDGE:       Leslie E. Kobayashi          DATE:             11/21/2019


COURT ACTION: EO: COURT ORDER DENYING PLAINTIFF’S REQUEST FOR A
RULE 55(A)(1) JUDGMENT BY DEFAULT AND DIRECTING THE CLERK’S
OFFICE TO CLOSE THIS CASE

        On August 5, 2019, pro se Plaintiff Alfred Spinney Keliihuluhulu (“Plaintiff”)
filed his “First Amended Complaint and Emergency Ex-Parte Request for Injunction
Enjoining Defendants Wrongdoers from Entering upon the Easement of Royal Patent
Grant 990 to Kapaiki.” [Dkt. no. 5.] This document was construed as both Plaintiff’s
operative pleading (“Amended Complaint”) and a motion for a temporary restraining
order (“TRO Motion”). On September 17, 2019, an order was issued dismissing the
Amended Complaint without prejudice and denying the TRO Motion without prejudice
(“9/17/19 Order”). [Dkt. no. 34.] Plaintiff had until October 17, 2019 to file a second
amended complaint. [9/17/19 Order at 15-16.]

        Because Plaintiff did not file a second amended complaint, on October 25, 2019,
an order was issued dismissing the case with prejudice (“10/25/19 Order”). [Dkt. no. 60.]
The Clerk’s Office was directed to close the case on November 15, 2019, unless Plaintiff
filed a timely motion for reconsideration of the 10/25/19 Order. [10/25/19 Order at 3.]

       Plaintiff did not file a motion for reconsideration of the 10/25/19 Order. Instead,
on November 12, 2019, Plaintiff filed a Request for a Rule 55(a)(1) Judgment by Default
(“Request”). [Dkt. no. 68.] Plaintiff’s Request, which seeks a Fed. R. Civ. P. 55(a) entry
of default, is HEREBY DENIED because the claims in Plaintiff’s Amended Complaint
have already been dismissed with prejudice. In other words, Plaintiff has no remaining
claims in this case. In light of the denial of the Request, Plaintiff’s proposed order
granting the Request, [dkt. no. 69,] is REJECTED.

      There being no remaining claims nor other matters in this case, the Clerk’s Office
is DIRECTED to close the case immediately, pursuant to the 10/25/19 Order.

      IT IS SO ORDERED.

Submitted by: Agalelei Elkington, Courtroom Manager
